Citation Nr: 0948848	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-29 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had recognized active service from November 1943 
to March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In a decision dated July 2008, the Board reopened a prior 
final decision which had denied service connection for the 
cause of the Veteran's death, and remanded the claim for 
further evidentiary development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 1988 with the sole cause of 
death identified as metastatic tuberculosis (TB); the 
interval between onset and death was stated as 6 months and 
no other conditions were identified as contributing to his 
death.

2.  At the time of his death, the Veteran was in receipt of a 
40 percent rating for service-connected residuals of gunshot 
wound (GSW), through and through, of the right hip with 
injury to Muscle Groups XVII and XIV, and a 30 percent rating 
for ankylosis of the index finger in extreme flexion and the 
middle finger in moderate flexion, secondary to GSW; a 
combined 60 percent rating was in effect since November 14, 
1966.

3.  The Veteran's metastatic TB did not have its onset during 
active service, did not manifest within 3 years of separation 
from active service, and is not shown to be otherwise related 
to the Veteran's active service or a service-connected 
disorder.


CONCLUSION OF LAW

Service connection for the Veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 
1154(b), 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a Veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of the veteran's death, 
there must be a service-connected disability that was the 
principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).  Service-
connected disabilities of a static nature involving muscular 
or skeletal functions and not materially affecting other 
vital body functions will not be held to have contributed to 
death resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. § 1110.  In order to 
qualify for entitlement to compensation under 38 U.S.C.A. § 
1110, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001). 

TB will be presumed to have been incurred in service if it 
becomes manifest to a degree of ten percent or more within 
three years of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 38 
U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. 
Cir. 2001) (declining to adopt the treating physician rule 
for adjudicating VA benefits).  Regardless of the source, an 
examination report must minimally meet the requirement of 
being sufficiently complete to be adequate for the purpose of 
adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. 
§ 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
whether such opinion is based on an accurate factual 
predicate, regardless of whether the information supporting 
the opinion is obtained by review of medical records or lay 
reports of injury, symptoms and/or treatment.  See Harris v. 
West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner 
opinion based on accurate lay history deemed competent 
medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a 
medical opinion cannot be disregarded solely on the rationale 
that the medical opinion was based on history given by the 
veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) the testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

For veterans who engaged in combat, VA accepts as sufficient 
proof lay statements of the occurrence of combat-related 
trauma if consistent with the circumstances, conditions, 
and/or hardships of service, notwithstanding the fact that 
there is no official of such incurrence and, to that end, 
reasonable doubt is to be resolved in the veteran's favor.  
38 U.S.C.A. § 1154(b).  These provisions serve to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service, but do not obviate the ultimate 
burden of establishing a nexus between such incurrence or 
aggravation to a current disability.  Clyburn v. West, 12 
Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 
305 (1998); Arms v. West, 12 Vet. App. 188, 194 (1999).

The Veteran's certified death certificate establishes that he 
died in January 1988 with the sole cause of death identified 
as metastatic tuberculosis (TB).  The interval between onset 
and death was stated as 6 months.  No other conditions were 
identified as contributing to his death.

As noted above, at the time of his death, the Veteran was in 
receipt of a 40 percent rating for service connected 
residuals of GSW, through and through, of the right hip with 
injury to Muscle Groups XVII and XIV, and a 30 percent rating 
for ankylosis of the index finger in extreme flexion and the 
middle finger in moderate flexion, secondary to GSW.  A 
combined 60 percent rating was in effect since November 14, 
1966.

The Veteran's STRs do not reflect treatment for TB.  A March 
1946 separation examination noted a normal clinical 
evaluation of the lungs.  A chest X-ray examination was 
interpreted as normal, providing evidence against this claim.

Overall, the Veteran's STRs provide strong evidence against 
the appellant's claim as there is no lay or medical evidence 
showing that the Veteran manifested TB in service.

Post-service, the Veteran's medical records first reflect a 
July 1953 application for hospital treatment.  The listed 
diagnoses included bronchitis and "Chronic (?) PTB (?)."  
At that time, the Veteran alleged chest pain and coughing up 
of blood after a combat injury in 1945.  The Veteran reported 
little relief of chest pain symptoms after a hospitalization.

Thereafter, a September 1953 report from Hospital de San Juan 
de Dios noted that a chest X-ray examination report showed 
essentially clear pulmonary fields with slight enlargement of 
the heart.  VA examinations in November 1953 and September 
1960 noted that chest X-ray results were negative/within 
normal limits.  A VA chest X-ray examination in January 1967 
showed essentially clear lung fields, a slightly enlarged 
heart in the left ventricle, and no abnormality of the bony 
thorax and diaphragm.

As noted above, the Veteran's death certificate indicates 
that the Veteran died of TB metastasis in January 1988.  The 
interval between onset and death was identified as 6 months.

Overall, the Veteran's post-service medical records provide 
strong evidence against the appellant's claim as there is no 
medical evidence showing that the Veteran manifested TB in 
service or to a compensable degree within many years from his 
discharge from active service.  Rather, the Veteran's death 
certificate reflects the onset of metastatic TB to be 6 
months prior to his death.

The appellant has submitted a statement from Dr. A.B.M., of 
Martinez Hospital.  This physician reported treating the 
Veteran from 1943 to 1988, and provided a list of the 
Veteran's treatment history purportedly from memory.  

According to this physician, the Veteran underwent a course 
of isoniazid treatment due to a positive TB skin test from 
1943-45; was prescribed regular medicines such as 
rifanipicin, streptomycin and ethambutol from 1946-50; was 
discovered to have active TB, in part due to crowded living 
conditions, malnutrition and diet during the war, from 1951-
56; required confinement due to activated TB found by skin 
testing and chest x-ray from 1957-62; had a fully activated 
bacterial disease of the lungs which invaded other body parts 
from 1976-80; and had metastasis from 1981-88.

In a certification received in September 2004, Dr. A.B.M., 
stated that the Veteran had been his patient from 1943 to 
1988, and that the Veteran had been treated for chronic 
pulmonary illness accompanied by severe coughing, which had 
been aggravated during the World War.

In a certification received in January 2005, Dr. A.B.M., 
stated the Veteran had been his wartime patient who was found 
to be suffering from positive TB.  The Veteran had been 
regularly treated.  It was stated that the Veteran's active 
TB was "old" meaning the Veteran already had signs of TB 
during the war.  The Veteran was given antibiotics but the 
organisms activated and caused other serious conditions.  It 
was further stated that the bacterial disease in his lungs 
spread different complications in the whole body, to include 
the brain and internal organs causing death as cancer cells 
called metastasis.

Additionally, the appellant has submitted a certificate 
indicating that Dr. A.B.M. had been practicing medicine since 
1936, and was granted a permit to run his own clinic in 1950.

As noted by the Board, the statements from Dr. A.B.M. 
suffered from serious deficiencies, given that they appeared 
to be based on memory of the Veteran's treatment more than 6 
decades ago and did not comport with the other medical 
evidence of record.  In this respect, the Veteran did not 
have a confirmed diagnosis of TB until the time of his death, 
numerous chest x-ray examinations taken during his lifetime 
did not diagnosis TB, and his death certificate placed the 
onset between metastatic TB and death as 6 months.

As a result, the Board sought additional medical opinion in 
this case which identified additional discrepancies in the 
statements provided by Dr. A.B.M.  Following review of the 
claim folder, a VA internist physician provided the following 
January 2009 opinion:

THE VETERAN'S METASTATIC TUBERCULOSIS LESS LIKELY 
AS NOT MANIFESTED DURING [THE VETERAN'S] PERIOD 
OF SERVICE FROM NOVEMBER 1943 TO MARCH 1946; IT 
LESS LIKELY THAN AS NOT MANIFESTED TO A 
COMPENSABLE DEGREE WITHIN THREE YEARS FROM 
DISCHARGE OR IS CAUSALLY RELATED TO EVENTS DURING 
SERVICE.  RATIONALE FOR OPINION GIVEN:  

The immediate cause of death written by Dr. [O.] 
on his death certificate was related to him by 
the [V]eteran's son as noted in the doctor's 
signed certificate.  Dr. [M.] in his medical 
certificate claimed to have treated the [V]eteran 
from 1943 to 1988.  His recollection was not 
accurate as cited by the fact that Isoniazid 
treatment began in 1952 with ethambutol and 
rifampcin being released only in 1962 and 1963 
respectively.  The statement of Dr. [M.] would 
therefore be a personal recollection of the 
[V]eteran's illness in relation to his symptoms 
of cough and not a statement of events based on 
records.  If the [V]eteran's cough was chronic 
and TB was the basis for giving treatment, then a 
positive AFB smear or an abnormal chest x-ray 
should have been present; but this was not the 
case as the chest x-ray result on January 19, 
1967 showed essentially clear lungs.  Considering 
the events that transpired prior to his death, 
available information included his previous 
treatment for Acid peptic disease in 1984 and 
Acute Gastritis in September 1987.  An explor lap 
and gastrojejunostomy performed by Dr. [E.D.] at 
the Ilocos training and Regional Medical center 
on December 8-10 1987 was significant since his 
death followed a month later.  The contention 
made by Dr. [M.] that the body spread of cancer 
cells would make TB not a prime factor in his 
death since it is infectious in nature.  The 
negative pulmonary findings during active service 
and the negative chest x-ray finding in 1967 
would make the metastatic TB less likely as not 
service related or manifested to a compensable 
degree within 3 years from discharge.

On review of the entire record, the Board finds that the 
opinion by the VA examiner in January 2009 greatly outweighs 
the statements made by Dr. A.B.M. regarding the onset and 
etiology of the Veteran's TB.  In this respect, this examiner 
reviewed and discussed the entire evidentiary record, to 
include the allegations of the Veteran during his lifetime of 
chronic coughing which began in service.  The VA examiner 
opined that the allegation that TB had its onset in service, 
manifested to a compensable degree within 3 years from 
service or was otherwise related to service was not borne out 
by the evidentiary record, to include the absence of any TB 
findings on chest X-ray examinations as late as 1967.

The January 2009 VA examiner also identified clear errors in 
the recollections of Dr. A.B.M.  For example, Dr. A.B.M. 
asserted that the Veteran was provided Isoniazid treatment 
prior to 1945.  However, the VA examiner indicated that 
Isoniazid treatment was not available until 1952.  Dr. A.B.M. 
also asserted that the Veteran was provided treatment with 
rifanipicin, streptomycin and ethambutol from 1946-50.  
However, the VA examiner indicated that ethambutol and 
rifampcin were not available prior to 1962.  

As noted above, the Board requested additional medical 
opinion in this case as the statements from Dr. A.B.M. were 
being made from memory regarding events which occurred six 
decades ago which were inconsistent with evidentiary record.  
The appellant indicates that actual treatment records from 
Dr. A.B.M. are unavailable, so that there is no potential 
means to verify Dr. A.B.M.'s memory recollections.  The 
January 2009 VA opinion indicates that the Veteran could not 
have been provided the treatments as alleged by Dr. A.B.M. as 
the claimed treatment methods were not available for the time 
periods asserted.  The Board, therefore, finds that the 
statements from Dr. A.B.M. are based on an inaccurate factual 
premise and hold little probative value.  Any probative value 
of these statements is greatly outweighed by the January 2009 
VA examiner's opinion.

Beyond the above, based on a review of all the evidence of 
record, the Board finds that the statements of Dr. A.B.M., on 
a factual basis, are fabrications.  The Board finds that the 
statements of Dr. A.B.A. make too many factual errors (as 
cited above) to simply be errors in recollection.  Simply 
stated, the Board finds that Dr. A.B.A. is generating false 
medical reports in order to provide evidence in support of 
this claim.  References to treatments that did not exist at 
the time the doctor stated he treated the Veteran clearly 
support this finding, beyond the post-service treatment 
record itself. 

The appellant alleges that the Veteran incurred pulmonary TB 
during service which had persisted until the time of his 
death.  During his lifetime, the Veteran also described 
coughing up blood after a "combat" injury.  For purposes of 
this decision, the Board will presume as true the Veteran's 
allegations of coughing up blood after a "combat" injury.  
See 38 U.S.C.A. § 1154(b).  However, the allegation of 
persistent coughing since service (after combat) is not 
consistent with the entire evidentiary record.  In any event, 
the VA examiner in January 2009 reviewed these allegations 
and indicated that the claimed symptoms did not correlate 
with a finding of TB being manifested in service, being 
manifested to a compensable degree within 3 years from 
service, or otherwise provide a basis to determine that TB 
was related to service.  Overall, the Board finds that the VA 
examiner's opinion greatly outweighs the lay allegations in 
this case.

The Board further notes that the Veteran's service-connected 
disabilities involved GSW wounds of the right hip and to the 
left hand.  These were primarily muscle injuries with some 
neurologic impairment of the left hand.  It is not contended 
or suggested that these disabilities contributed in any way 
to the cause of the Veteran's death.  As noted above, these 
static disabilities would ordinarily not be held to have 
contributed to death resulting primarily from some other 
cause.  38 C.F.R. § 3.312(c)(2).

In sum, the Board has considered several different legal 
theories as possible bases to grant this claim, including 
38 U.S.C.A. § 1154(b).  In summary, STRs, the post service 
medical records and the January 2009 VA medical opinion 
provide overwhelming evidence against the appellant's claim, 
outweighing the lay allegations and statements from Dr. 
A.B.M.  Therefore, her claim for service connection for the 
cause of the veteran's death must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In this case, pre-adjudicatory RO letters in March and 
October 2004 notified the appellant of the types of evidence 
and/or information deemed necessary to substantiate her 
claim, and the relative developmental duties under the VCAA.  
She was notified that, in order to substantiate her DIC 
claim, she needed to submit evidence showing a causal 
relationship to any death-causing condition and the Veteran's 
active duty service or that the Veteran died from a service-
connected disease or injury.

A post-adjudicatory RO letter in September 2008 specifically 
advised the appellant of the Veteran's service-connected 
conditions with associated disability ratings at the time of 
his death.

As demonstrated above, the appellant has been provided notice 
which substantially complies with the VCAA content 
requirements of 38 U.S.C. § 5103(a) and 38 U.S.C.A. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Notably, the appellant has successfully reopened her claim on 
appeal, so that any notice inadequacy regarding explaining 
how to reopen her claim is clearly non-prejudicial.  See 
generally Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the 
claim is denied, any notice deficiency regarding advising the 
appellant of the criteria for establishing a disability 
rating and effective date of award is also non-prejudicial.  
See generally Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing deficiencies of pre-adjudicatory 
VCAA notice, the Board notes that any timing deficiencies 
were cured with readjudication of the claim in the September 
2009 supplemental statement of the case.  See Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006).  Furthermore, the appellant has 
submitted medical opinion in this case demonstrating her 
awareness of the evidentiary requirements, and she indicates 
having no additional information to submit in support of this 
claim.  It is not contended or suggested that the Veteran's 
static service-connected muscle injuries contributed in any 
way to the cause of his death.  Overall, the appellant has 
had adequate notice and opportunity to participate in the 
development of this claim, and the Board finds that any 
timing deficiencies regarding her content compliant VCAA 
notice were not prejudicial.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran's STRs had been associated with the claims folder 
prior to the filing of this claim.  The appellant has 
submitted all available private treatment records as well as 
medical opinion in support of this claim.  

Beyond the above, the appellant has not identified, and the 
Board is not aware, of any additional, existing and relevant 
medical records that are necessary to decide the claim.

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.  The record 
clearly documents the onset of the conditions leading to the 
cause of the Veteran's death more than 40 years following his 
separation from service.  The Board has obtained medical 
opinion based upon review of the entire claims folder, to 
include a discussion of the Veteran's contentions during his 
lifetime with rationale directed upon the reasoning provided 
by the private medical opinion in support of this claim.  

In this regard, there is no credible showing, or allegation, 
that the Veteran's service-connected GSW injuries, which were 
static in nature, bore any relationship to the cause of the 
Veteran's death.  Therefore, the Board finds there is no need 
for an additional medical opinion or a more specific medical 
opinion.  The Board finds that the medical opinion obtained 
is highly probative of the critical issue in question. 

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


